Order entered November 7, 2018




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00176-CR

                          RAYMOND ELLIS NEWSOME, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F14-20384-W

                                           ORDER
         Appellant was convicted of indecency with a child. Appellant filed his brief on October

15, 2018. In the brief, he uses the name of the victim. Accordingly, we STRIKE appellant’s

brief.

         We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies the victim and any child under the age of eighteen either generically

(“victim” or “complaining witness”) or by initials only.

         We DIRECT the Clerk to send copies of this order to Ronald Goranson and the Dallas

County District Attorney’s Office.

                                                      /s/   LANA MYERS
                                                            JUSTICE